Name: COMMISSION REGULATION (EC) No 3482/93 of 17 December 1993 on the issuing of import licences for bananas in the context of the tariff quota for the first quarter of 1994
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 18 . 12. 93 Official Journal of the European Communities No L 317/45 COMMISSION REGULATION (EC) No 3482/93 of 17 December 1993 on the issuing of import licences for bananas in the context of the tariff quota for the first quarter of 1994 percentages should be fixed for categories A and B exclu ­ ding requests for quantities of 1 50 tonnes or less ; Whereas this Regulation should take effect without delay in order to allow licences to be issued as quickly as possible ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Article 20 thereof, Whereas Article 9 (3) of Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the Application of the arrangements for importing bananas into the Community (2), as last amended by Regulation (EC) No 3297/93 (3), provides that, where the quantities covered by import licence applications from one or more of the categories of operators appreciably exceed the indicative quantity fixed pursuant to Article 9 ( 1 ), a single percentage reduction by category is to be set, to be applied to all applications ; whereas, however, this provision does not apply to applications relating to 150 tonnes or less ; Whereas Commission Regulation (EC) No 3298/93 (4) fixes indicative quantities for impors of bananas into the Community for the first quarter of 1994 under the tariff quota ; Whereas the total volume of applications for licence for all of the three categories of operators under the tariff quota, excluding quantities of 150 tonnes or less, is 593 124 tonnes, and appreciably exceeds the indicative quantity of 520 000 tonnes fixed by Regulation (EC) No 3298/93 ; whereas the prospects for the market during the first quarter of 1994 do not make it possible to provide for satisfactory disposal of the total quantity of bananas applied for ; whereas, as a result, distinct single reduction Article 1 Under the tariff quota for the import of bananas provided for in Articles 18 and 19 of Regulation (EEC) No 404/93, for the first quarter of 1994, import licences shall be issued :  for the quantity indicated in the licence application, multiplied by a reduction coefficient of 0,904019 % for applications for category A and 0,982181 % for applications for category B,  for the quantity indicated in the licence application where the latter is 150 tonnes or less . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 142, 12. 6. 1993, p. 6. (3) OJ No L 296, 1 . 12. 1993, p. 46. O OJ No L 296, 1 . 12. 1993, p. 48 .